Citation Nr: 1628455	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-45 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1955 to September 1960, with additional service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303(a) and (b), 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss, which he contends is related to acoustic trauma in service from exposure to helicopter and aircraft engines.  The Veteran asserts that his time spent working on the flight line around B-47 and B-52 bombers during active duty service caused his hearing loss.  See July 2008 Notice of Disagreement; see also May 2016 Hr'g Tr. at 3.
The Board finds that service connection for bilateral hearing loss is warranted.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  As a chronic disease listed in 38 C.F.R. § 3.309(a), service connection may also be established if the hearing loss became manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service, or if the Veteran demonstrated a continuity of symptomatology since that time.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

In this case, all of the elements of service connection are met.  The Veteran was first diagnosed with bilateral sensorineural hearing loss in 1982 and currently has moderate to profound sensorineural hearing loss, bilaterally.  His pure tone thresholds meet the requirements for hearing loss under 38 C.F.R. § 3.385.  See November 2007 VA Examination Report.  He reported working on the flight line with B-47 and B-52 bombers during his active duty service, and his DD Form 214 shows that his last duty assignment was Aircraft Electronic Countermeasure Repairman.  See May 2016 Hr'g Tr. at 3; DD Form 214.  The Veteran is competent to give testimony as to his noise exposure/acoustic trauma in service and the Board finds his testimony credible as it is consistent with the conditions of his service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 U.S.C.A. § 1154(a).  

Concerning the third element, the Board finds that a nexus between the Veteran's in-service noise exposure and his current hearing loss is established by the opinions of his treating health care providers.  See June 2008 Opinion of Dr. M.J.F.; see also June 2008 Opinion of J.M.B.  After examination of the Veteran and consideration of his pertinent history, Dr. M.J.F. stated that he is "sure" that the Veteran's exposure to "extremely loud noises such as his exposure to helicopters and jet engines" caused damage to his ears, resulting in his subsequent hearing loss.  Additionally, private (non-VA) audiologist J.M.B. noted that the shape of the Veteran's hearing loss indicates possible prolonged noise exposure.  

Against the claim is the opinion of the November 2007 VA examiner, who opined that it was less likely than not that the Veteran's hearing loss was due to his active duty service, because he had normal hearing at separation from service and no frequency specific testing in the following year showing hearing loss.  (However, the Board notes that the examiner further opined that the Veteran's hearing loss was at least as likely as not due to noise exposure experienced during his service in the Army Reserve because his records showed increasing hearing loss over the next "10+ years.")  See November 2007 VA Examination Report.  In determining the weight to assign to the VA examiner's opinion, the Board notes that service connection for hearing loss disability is not precluded by "normal" hearing at separation, which was the primary reason given to support the negative nexus opinion during active service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The evidence of record also shows that other than his separation examination, the Veteran's service treatment records for his active duty service are unavailable.  See September 2009 Memorandum.  As such, it cannot be established that the Veteran did not have any threshold shifts in service that would indicate hearing impairment.  

Because the evidence of record is evenly balanced, the Board finds that it is at least as likely as not that the Veteran's noise exposure in service resulted in his current bilateral hearing loss.  As all elements for service connection have been met, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


